         Case 1:20-cv-05496-DLC Document 12 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SECURITIES AND EXCHANGE COMMISSION,    :                  20cv5496(DLC)
                                       :
                         Plaintiff,    :                       ORDER
               -v-                     :
                                       :
DAVID HU                               :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On September 17, 2020, the United States Attorney for the

Southern District of New York (the “Government”) filed a motion

to intervene and to stay civil proceedings until the conclusion

of the parallel criminal case, United States v. David Hu, 20 Cr.

360 (AKH).     The criminal case arises from the same underlying

facts as this civil action.        The Government represents that

defendant Hu consents to, and that the Securities and Exchange

Commission (“SEC”) takes no position on, these requests.               It is

hereby

     ORDERED that the Government’s motion to intervene is

granted.

     IT IS FURTHER ORDERED that the above-captioned civil action

is stayed until the conclusion of the parallel criminal case.
      Case 1:20-cv-05496-DLC Document 12 Filed 09/21/20 Page 2 of 2




     IT IS FURTHER ORDERED that the SEC shall submit a status

report on September 18, 2021.



     Dated:     New York, New York
                September 21, 2020
